Title: Circular Letter to Foreign Ministers and Consuls, 22 June 1805
From: Madison, James
To: Foreign Ministers and Consuls


Letter not found. 22 June 1805. Calendared in the index to the State Department notes to foreign legations as “requesting a passport” and addressed to the ministers of Great Britain, France, and Spain (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1). Acknowledged in Merry to JM, 24 June 1805, Turreau to JM, 24 June 1805, and Yrujo to JM, 26 June 1805. For the latter two letters, see Merry to JM, 24 June 1805, n. 2.
